Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on May 10, 2022 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1 and 9; the cancellation of claim(s) 3-7 and 10-14; and the addition of claims 15-20 have been acknowledged and entered.  After entry of this amendment, claims 1, 9, and 15-20 remain pending.
In view of the amendment to claim(s) 1 and 9 and the cancellation of claim(s) 3-7 and 10-14, the rejection of claims 1, 3-7, and 9-14 under 35 U.S.C. §102 and 35 U.S.C. §103 is withdrawn.

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §102/103, see pages 6-10 of the Response to Final Office Action dated March 10, 2022 and accompanying the Request for Continued Examination, which was received on May 10, 2022 (hereinafter Response and Office Action, respectively), have been fully considered.
With respect to the rejection(s) of claim(s) 1 and 9 under 35 U.S.C. §102(a)(1) as being anticipated by Khan (U.S. Pat. App. Pub. No. 2016/0155443, hereinafter Khan), applicant asserts that Khan fails to teach or suggest all elements recited in amended claims 1 and 9. These arguments in light of the amended claims are persuasive. Therefore, the rejection of claims 1 and 9 is withdrawn.
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.	
Reasons for Allowance
Claims 1, 9, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Khan teaches An artificial intelligence device comprising (“the electronic device 150A” which can employ “a decision tree, neural network, or the like” to implement rules, as well as “Machine learning can be implemented to allow the rules to evolve based on learned user behavior or preferences” thus making the electronic device 150A an artificial intelligence devices; Khan, ¶¶ [0029], [0127]-[0128]) : a microphone configured to receive a voice command of a user (“the electronic device 150A comprises a microphone 120” where the “electronic devices 150A-N have listening (e.g., voice recognition) capabilities” as part of “a natural user interface in which a user can simply speak a command”; Khan, ¶¶ [0029], [0030], [0024]); a communication unit configured to wirelessly perform communication with a slave artificial intelligence device (Electronic devices 150A {artificial intelligence device}, 150B {first slave artificial intelligence device}, and 150N {second slave artificial intelligence device} “can be interconnected {thus, through a communication unit} in a variety of ways... (e.g., via a wireless network, via wired network, or the like),” where wireless network indicates that the communication unit is configured to wirelessly perform communication.; Khan, ¶¶ [0074]); and a processor configured to. acquire an intention of the voice command (“The system 100 and any of the other systems described herein can be implemented in conjunction with any of the hardware components described herein, such as… one or more processors” where the determination is based on a “perceived user intent” for the recognized task from the user speech {intention of the voice command}; Khan, ¶¶ [0037], [0139]), determine a device which will perform an operation corresponding to the intention (“arbitration can be accomplished {determine a device} to implement a positive experience [where] the right endpoint” is “based on perceived user intent,” and where a recognized task is being performed in response to the command phrase, thus the recognized task {operation} corresponds to the intent {intention} of the command phrase; Khan, ¶¶ [0139]) based on the acquired intention, (A determination of whether the device can respond can be based on the nature of the recognized command (e.g., the task) [and the] determined intent,”; Khan, ¶¶ [0152]) obtain a first distance between the artificial intelligence device and the user based on the voice command, (“response arbitration rules” can include “the user is proximate” the artificial intelligence device and/or the slave artificial intelligence device {proximity between the user and the device is the distance between the utterance point of the user and the device}, where proximity is determined with reference to each device {i.e., to determine the “most frequently used device” in light of proximity implicitly discloses determining the proximity of the user from each of those devices}. Khan further discloses the use of device topology to determine which “devices that are near each other” where near can mean “within a threshold physical proximity,” which is applied in response to a user utterance to “further reduce to the set of devices for which the uttering user is authorized.” Thus, Khan discloses both distance between the user and each of the plurality of devices {i.e., “the user is proximate” the device} and distance between the devices {i.e., device topology}; Khan, ¶¶ [0118], [0119]) receive a second distance between the slave artificial intelligence device and the user from the slave artificial intelligence device (Determining proximity of the user to each of a plurality of devices includes a second distance and the slave artificial intelligence device.; Khan, ¶¶ [0118], [0119]).  However, Khan does not specifically teach determine the artificial intelligence device as the device that will perform the operation corresponding to the voice command when a first number of times that the artificial intelligence device is turned on while being within a specific distance range away from the user is more than a second number of times that the slave artificial intelligence device is turned on while being within the specific distance range, although the first distance is greater than the second distance
VanBlon (U.S. Pat. App. Pub. No. 2018/0342151, hereinafter VanBlon) does teach determine the artificial intelligence device as the device that will perform the operation corresponding to the voice command (“determine which device is the relevant recipient of a received input, especially where more than one device is a “smart device” that can process audio or gesture input or receive commands through a wired or wireless connection, and where the input does not explicitly identify a device for which it is intended.”; VanBlon, ¶¶ [0013]) and the use of multiple criteria to create a score, wherein the overall score determines the device which will be selected (“a confidence score may be determined for each of a plurality of devices and... a device may be associated with an input if the device has a confidence score in a specified zone or range or above a specified threshold, and the device also has a higher priority ranking than other devices having scores above the threshold or in the specified zone or range,”; VanBlon, ¶¶ [0018]). 
However, none of the prior art references of record, either alone or in combination, teaches, suggests, or makes obvious the combination of limitations as recited in the independent claims.
More specifically, the limitation of “when a first number of times that the artificial intelligence device is turned on while being within a specific distance range away from the user is more than a second number of times that the slave artificial intelligence device is turned on while being within the specific distance range, although the first distance is greater than the second distance” is not taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newendorp (U.S. Pat. App. Pub. No. 2017/0092270) discloses systems and methods for intelligent device identification during multidevice concurrent operation.
Koishida (U.S. Pat. No. 11194998) discloses determination of device selection and arbitration between intelligent devices using a self-selection score.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657